                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

HENRY LOSCH
a/k/a John Losch,

            Plaintiff,

v.                                 Case No:     2:18-cv-809-FtM-99MRM

NATIONSTAR   MORTGAGE   LLC,
d/b/a    Mr.   Cooper,   and
EXPERIAN         INFORMATION
SOLUTIONS, INC.,

            Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on Defendants’ Motions to

Dismiss (Docs. ##30, 31), plaintiff’s Responses in Opposition

(Docs. ##35, 39) and Experian’s Reply (Doc. #46).           Nationstar also

filed a Motion to Strike Plaintiff’s Jury Trial Demand (Doc. #32)

and plaintiff filed a Response in Opposition (Doc. #38).             For the

reasons set forth below, the Complaint (Doc. #12) is dismissed as

a shotgun pleading with leave to amend.

                                       I.

      On December 13, 2018, plaintiff Henry Losch filed a four-

count Complaint (Doc. #12) against defendants, alleging violations

of   the   Fair   Credit   Reporting    Act,   the   Fair   Debt   Collection

Practices Act, and the Florida Consumer Collection Practices Act.

The claims are based on mortgage statements and delinquency letters
that       defendants   sent   plaintiff   throughout   March   2018   to   the

present.       Plaintiff alleges the mortgage statements were sent for

the improper purpose of collecting on a mortgage debt for which

his personal liability had been discharged in bankruptcy.

                                      II.

       Shotgun pleadings violate Rule 8, which requires “a short and

plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), by “fail[ing] to one degree

or another ... to give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests.”             Weiland

v. Palm Beach Cnty. Sheriff’s Ofc., 792 F.3d 1313, 1323 (11th Cir.

2015) (defining the four types of shotgun pleadings). 1            Courts in


       1
       The four “rough” types or categories of shotgun pleadings
identified by the Eleventh Circuit in Weiland are:
       The most common type — by a long shot — is a complaint
       containing multiple counts where each count adopts the
       allegations of all preceding counts, causing each
       successive count to carry all that came before and the
       last count to be a combination of the entire complaint.
       The next most common type, at least as far as our
       published opinions on the subject reflect, is a
       complaint that does not commit the mortal sin of re-
       alleging all preceding counts but is guilty of the venial
       sin of being replete with conclusory, vague, and
       immaterial facts not obviously connected to any
       particular cause of action. The third type of shotgun
       pleading is one that commits the sin of not separating
       into a different count each cause of action or claim for
       relief.   Fourth, and finally, there is the relatively
       rare sin of asserting multiple claims against multiple
       defendants without specifying which of the defendants
       are responsible for which acts or omissions, or which of
       the defendants the claim is brought against.



                                     - 2 -
the Eleventh Circuit have little tolerance for shotgun pleadings.

See generally Jackson v. Bank of America, 898 F.3d 1348, 1357-58

(11th    Cir.     2018)    (detailing    the     unacceptable      consequences   of

shotgun pleading).            A district court has the “inherent authority

to   control      its     docket   and   ensure     the   prompt    resolution    of

lawsuits,” which includes the ability to dismiss a complaint on

shotgun pleading grounds.           Weiland, 792 F.3d at 1320.           In a case

where a defendant files a shotgun pleading, a court “should strike

the [pleading] and instruct counsel to replead the case – if

counsel could in good faith make the representations required by

Fed. R. Civ. P. 11(b).”             Byrne v. Nezhat, 261 F.3d 1075, 1133

n.113 (quoting Cramer v. Florida, 117 F.3d 1258, 1263 (11th Cir.

1997)).

                                         III.

        Here, Count II alleges violations of the Fair Credit Reporting

Act (FCRA) against Experian and adopts the allegations of all

preceding paragraphs, causing Count II to carry the allegations

under     Count    I    for    violations      of   the   FCRA   alleged   against

Nationstar, as well as the “Factual Allegations” section.                    (Doc.

#12, ¶ 77.)       This violates Fed. R. Civ. Proc. 8(a).              “The typical

shotgun complaint contains several counts, each one incorporating

by reference the allegations of its predecessors, leading to a




Weiland, 792 F.3d at 1322-23.


                                         - 3 -
situation where most of the counts (i.e., all but the first)

contain irrelevant factual allegations and legal conclusions.”

Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305

F.3d 1293, 1295 (11th Cir. 2002).             Doing so makes it nearly

impossible for defendants and the Court to determine which factual

allegations    give   rise   to   which   claims   for   relief.     This   is

especially so in this case because Count II incorporates the FCRA

allegations brought against Nationstar under Count I, even though

the defendants are alleged to have violated different provisions

of the FCRA.

     “In dismissing a shotgun complaint for noncompliance with

Rule 8(a), a district court must give the plaintiff ‘one chance to

remedy such deficiencies.’”       Jackson, 2018 WL 3673002, *6 (quoting

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir.

2018)).   However, if the Amended Complaint is a shotgun pleading,

the Court has authority to dismiss it on that basis alone.              See,

e.g., Weiland, 792 F.3d at 1320 (explaining that the district court

retains “inherent authority to control its docket and ensure the

prompt    resolution    of    lawsuits,”      including,     under    proper

circumstances, “the power to dismiss a complaint for failure to

comply with Rule 8(a)(2)”).

     The Court will therefore dismiss the Complaint with leave to

amend.    The Court will otherwise deny the Motions, with leave to




                                    - 4 -
refile similar motions, if appropriate, after an Amended Complaint

is filed.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.     The Complaint (Doc. #12) is dismissed without prejudice

to filing an Amended Complaint within fourteen (14) days of this

Opinion and Order.   The failure to file an Amended Complaint will

result in the closure of the case without further notice.

     2.     Defendants’ Motions to Dismiss (Docs. ##30, 31) and

Defendant Nationstar’s Motion to Strike Plaintiff’s Jury Trial

Demand (Doc. #32) are denied without prejudice.

     DONE and ORDERED at Fort Myers, Florida, this __19th__ day of

March, 2019.




Copies:
Counsel of Record




                                 - 5 -
